DETAILED ACTION
	
Response to Amendment
Applicant’s amendment filed 01-26-2022 under the After Final Consideration Pilot Program (AFCP 2.0) is acknowledged. Claim 1 has been amended to recite “…and the sulfide electrolyte has an argyrodite-type crystal structure having a lattice constant in a range of 9.750 Å to 9.820 Å” and Claim 4 has been recited “…wherein the argyrodite-type crystal structure has diffraction peaks at 2θ = 25.5 ± 0.5 deg and 30.0 ± 0.5 deg…”. Such amendment changed the scope of the invention and would require further search and consideration. Dependent claims 14-17 would require new consideration in view of the proposed amendment to claim 4 described above. 
Examiner recommends an RCE with the discussed amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729